OFFICE     OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                               AUSTIN




                                                  January 25, 1939

Hon. John F. May
 County Attorney
Karnes county
Karnes City, Texas
Dear Mr. Kay:
                       Opinion No. O-62 '~..~.~~
                       Re: Compensation payable~County,.
                           Clerk, indexing and preserving
                           birth and death certificates.;
          This will acknowledge receipt.of your letter or
January 7th, pertaining to compensation payable to the
County Clerk under Article 4477, Rule./53a,and in which you
Set forth faots applying-to your looal condition.

          Your questionsread asrollows:
          "1. fs the County Clerk entitled to the
     compensation <allowed,bythe Commissioners'
     Court for Indexing suoh bErth and death certi-
     ficates fil'ad     him.,whilehe was on a fee
!:si                   xing aqtually being done
     after ha,began“being'oolHpensatedon a salary
    ,basla olrshould\this.money be turned in to
     the O?ficgr@ Salaryfind of Karnes County?
             < \
      c   "2. \.Shouldall of the compensation re-
   \eeived ror such indexing be paid by said
     bounty cle'rk~,,into
                       the Ofticerst Salary Fund?"
            ~.,
        ' ArtiOii 4477 Rule 53a relating to fees payable to
the local registrar ani the lattdr paragraph which pertain t0
the above questions and which, evidently, you had in mind IS
set forth a8 roliows:
          "...And provided further, that the Local
     Registrar shall submit to the CmmiSSionerS
     Court or the County Auditor, as the case may be,
     a true and accurate copy of each birth and each
     death certificate riled with him, and such CoPieS
Hon. John F. May, January 25, 1939, Page 2


        shall be,deposited in the County Clerk's office,
        and the County Clerk shall be paid for indexing
        and pree6rving such records, such compensrjtionas
        may be decided upon by the Commissioners Court.."
          The above provision of the 1929 Act of the Forty-
Fourth Legislature imposed the duty upon the County Clerk
to receive for deposit in his offlce copies of birth and
death certificates and required the commissioners' court
t0 pay compensation (the amount payable within the discre-
tion of the court), for indexing and preserving such re-
cords.
          By requiring these records to be filed and deposi-
ted in the office of the County Clerk, certainly the Legis-
lature intended that they should be indexed and preserved.
Vo special time, it seems, is required in which these re-
cords are to be indexed nor is any penalty applicable under
the rules of the sanitary code. The law presumes that a
person, duly qualified and elected to a:.publicoffice, will
faithfully discharge and perform the duties of thst office.
          Although the County Clerk may be dilatory in the
performance of his duties, it is to be presumed that the
commissioners court, in paying him compensetion under the
authority of the above section Of the act, approved such
work as it was within their discretion to have refused pay-
ment until such work was performed. Having, of course, per-
formed the work for which he had lawfully been paid, it is
my opinion that such compensation .paid belongs to the County
Clerk.
          Trusting that the above answers both   Or   your ques-
tions, I remain
                                         Very truly yours
                                       ~~TTCRXEYCKR-iGULOF TEXAS
                                              (signed)
                                       BY
                                             ?7m.Ii.King
                                                       Assistant
hK:AW